NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                      DEC 2 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    D. E. BLANKENSHIP, Jr.,                        No. 12-15484

                Petitioner - Appellant,            D.C. No. 3:08-cv-00641-LRH-
                                                   VPC
      v.

    LEONARD VARE; NEVADA                           MEMORANDUM *
    ATTORNEY GENERAL,

                Respondents - Appellees.

                       Appeal from the United States District Court
                                for the District of Nevada
                        Larry R. Hicks, District Judge, Presiding

                        Argued and Submitted November 16, 2015
                                San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

           Donald Blankenship, who was convicted in Nevada state court of sexually

assaulting his daughter, appeals the district court’s denial of 28 U.S.C. § 2254 habeas

relief. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We affirm.




*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
      1. The conclusion of the Nevada Supreme Court that Blankenship “failed to

show that there was a reasonable probability of a different result at trial” had

testimony regarding certain prior bad acts not been elicited by defense counsel was

not an unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984).

The victim testified in detail as to each assault, and the case turned on her credibility.

The testimony about prior bad acts was a minor portion of the evidence that the jury

heard, and the state did not mention the bad acts in summation. Fairminded jurists

could thus “disagree on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011) (internal citations and quotation marks omitted).

      2. We decline to expand the certificate of appealability and therefore do not

address Blankenship’s remaining arguments.

      AFFIRMED.




                                            2